 

Case 1:19-cr-00253-RMC Document 2 Filed 07/26/19 Page 1 of 1

AO 442 (Rev. 01/09) Arrest Warrant

 

UNITED STATES DISTRICTCourT FLILED
for the JUL 2 5 2019

District of Columbia Clerk, U.S. District & Bankruptcy

Courts for the District of Columbla
United States of America

 

v. )
) Case: 19-m)-201
AMAAT MBENGA ) — Assigned To: Judge Deborah A. Robinson
) Assign. Date: 7/26/2019
) Description: Criminal Complaint w/Arrest Warrant
OO Defendant -
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)  AMAAT MBENGA ee
who is accused of an offense or violation based on the following document filed with the court:

 

© Indictment © Superseding Indictment 1 Information O Superseding Information % Complaint

© Probation Violation Petition © Supervised Release Violation Petition 1 Violation Notice O Order of the Court

This offense is briefly described as follows:
18 U.S.C. § 922(g)(1)

Z EERE A
Issuing officer's signature

City and state: | WASHINGTON, D.C. DEBORAH A. ROBINSON, Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) -l |u | 714_. and the person was arrested on (date) 1/2 | 2219,
at (city and state) _ WASH DC ws

Ek — Ok at

CPrestingaffice: 's signature

    

Date:  T]r0

 

 

Same ew yS vey (In ves Tia aTore—

Printed name and title

 

 
